 

 

 

FILED

FEB20 2020

§. DISTRICT COURT
eaStean DI . ChOT OF CALIFORNIA
ae He 2 -

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No: 1:20-CR-00028-1-DAD
)
Plaintiff, ) ORDER
) APPOINTING COUNSEL
Vs. )
)
GABRIEL MATA, )
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to his financial
inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of
Justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED that Melissa B. Baloian be appointed to represent the above
defendant in this case effective nunc pro tunc to February 19, 2020, substituting for the Federal

Defenders.

This appointment shall remain in effect until further order of this court.

Hehe &, EGS

ION. SHEILA K. OBERTO
United States Magistrate Judge

DATED: <2 - 20-2924

 

 

 
